 



EXHIBIT 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

     This Amendment (the “Amendment”) to the Employment Agreement by and between
Solectron Corporation (the “Company”) and Marc Onetto (“Executive”) dated
June 18, 2003 (the “Employment Agreement”) is made effective as of April 6,
2005, by and between the Company and Executive. Unless otherwise defined herein,
capitalized terms used in this Amendment shall have the same meaning as in the
Employment Agreement.

     WHEREAS, Executive and the Company entered into the Employment Agreement;
and

     WHEREAS, Executive and the Company hereby desire to amend the Employment
Agreement to provide for the acceleration of certain types of equity awards in
the event of certain terminations of Executive’s employment following a Change
of Control not currently addressed in the Employment Agreement and to address
the payment of cash severance in light of recent additions to the Internal
Revenue Code of 1986, as amended (the “Code”).

     NOW, THEREFORE, in consideration of the foregoing recitals and the
respective covenants and agreements of the parties contained in this Amendment,
the Company and Executive agree to amend the Employment Agreement as follows:

     1. Amendment. Section 9(a) shall be amended to read in its entirety as
follows:

     “Termination Without Cause; Resignation for Good Reason. If within twelve
(12) months following a Change of Control the Company (or acquiring entity)
terminates Executive’s employment for reasons other than “Cause” (as defined in
Section 13) or “Disability” (as defined in Section 13), or Executive resigns for
“Good Reason” (as defined in Section 13), then Executive will receive: (i) a
lump sum payment equal to two (2) times his annual Base Salary and Target Bonus,
both at the level in effect immediately prior to his termination date or (if
greater) at the level in effect immediately prior to the Change of Control,
(ii) Company-paid coverage for Executive and Executive’s eligible dependents
under the Company’s “Benefit Plans” (as defined in Section 13) for thirty-six
(36) months following such termination, (iii) any Options (as described in
Section 4(d)) shall remain exercisable until the earlier of the two year
anniversary of such termination or resignation or the end of the original option
term, (iv) immediate vesting of 100% of the shares subject to all outstanding
options (other than the Options described in Section 4(d)), granted after the
Effective Date, to purchase the Company’s Common Stock, and (v) all outstanding
shares of restricted stock, granted after the Effective Date (excluding the
Restricted Stock described in Section 4(e)), with an issue price per share equal
to the par value of the Company’s Common Stock will vest and be released from
any Company repurchase or reacquisition right. In addition, Executive shall have
no repayment obligation with respect to his Signing Bonus described in Section
4(b). For the avoidance of doubt, Executive’s rights to his Deferred
Compensation Payment (as described in Section 4(g)), his Restricted Stock
(described in Section 4(e) and his Options (described in Section 4(d)) shall
have become fully vested upon the occurrence of a Change of Control.”

     2. Section 409A. Notwithstanding Sections 8 and 9 of the Employment
Agreement, but subject to Section 10 of the Employment Agreement, Executive’s
cash severance payment (other than Company-paid coverage under the Company’s
Benefit Plans) will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of Executive’s termination;

 



--------------------------------------------------------------------------------



 



provided, however, that such cash severance payment will be paid earlier,
subject to Sections 8, 9 and 10 of the Employment Agreement, if Internal Revenue
Service guidance provides that the imposition of additional tax under
Section 409A of the Code will not apply if the payment is made earlier, as
reasonably determined by the Company.

     3. Employment Agreement. To the extent not expressly amended hereby, the
Employment Agreement shall remain in full force and effect.

     4. Entire Agreement. This Amendment, taken together with the Employment
Agreement, represents the entire agreement of the parties and will supersede any
and all previous contracts, arrangements or understandings between the parties
with respect to subject matter herein. This Amendment may be amended at any time
only by mutual written agreement of the parties hereto.

     5. Counterparts. This Amendment may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party will constitute a valid and
binding execution and delivery of the Amendment by such party. Such facsimile
copies will constitute enforceable original documents.

     6. Headings. All captions and section headings used in this Amendment are
for convenient reference only and do not form a part of this Amendment.

     7. Governing Law. This Amendment will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).

     IN WITNESS WHEREOF, this amendment has been entered into as of the date
first set forth above.

         
 
  SOLECTRON CORPORATION    
 
       
 
  /s/ Kevin O’Connor    
 
       
 
  Kevin O’Connor    
 
       
 
  Title: Executive Vice President Human Resources
 
       
 
  EXECUTIVE    
 
       
 
  /s/ Marc Onetto    
 
  Marc Onetto    

-2-